Green, C. J.
It is first objected, in support of this demurrer, that the action is misconceived — that assumpsit, not debt, is the appropriate remedy. Assumpsit is certainly the most usual, and for obvious reasons, the most convenient form of action for the recovery of a reward. And it seems to be true as averred by the defendant’s counsel, that the precedents are all in this form. But upon principle, the action is well conceived. Debt lies to recover money due upon simple contracts, express or implied, whether verbal or written, whenever the demand is for a sum certain, or is capable of being reduced to a certainty. 1 Chit. Pl. 123 (Ed. 1837.)
*313Upon any executed consideration for which money is to be • paid, debt is a concurrent remedy with indebitatus assumpsit. 1 Archb. N. P. 200.
The other objections which were suggested to the form of the declaration are not well taken; and if they were, are not available upon a general demurrer.
It is further insisted that the promise to pay the reward is without consideration, and is therefore void. It is true that the defendant was under no moral obligation, independent of his contract, to pay the reward. It does not appear by the declaration that he was to derive any pecuniary benefit from the conviction of the criminals, or that he was a relative of the persons murdered, or that he was a member of the community in which the crime was committed, or even that he was a citizen of the State whose laws had been violated. These circumstances indicate an absence of any adequate inducement to enter into the contract, but they by no means show the want of a valuable consideration to sustain the contract when made. They show merely the absence of a motive for offering the reward. The defendant offers to pay a stipulated sum for a specified service. Prior to the performance of the service there was no contract, and the defendant was at liberty to retract his offer. But the performance of the service, however trivial, or however inadequate in point of value to the remuneration offered, constituted in itself a valuable consideration for the contract, and rendered the offer which was before voluntary, binding upon the defendant, and its performance a legal duty. Chitty on Con. 7 and 8; Train v. Gold, 5 Pick. 384.
Nor is it perceived upon what grounds such a contract can be against public policy. It is certainly not against public policy that crimes should be discovered and criminals brought to justice. Public safety requires that rewards should be offered, and the policy of the law from an early period, has favored them. In contravention of the general rule of evidence, the party who is to receive the reward, either public or private, is admitted as a competent witness, although he has a direct and immediate interest in the event of the suit. The objection that the Offering of rewards holds out a temptation to false accusation and perjury, applies equally to rewards offered by individ*314uals and by public authority. If the objection avails against one, it must against the other, also. The United States v. Wilson, Baldwin 70; Hawk, P. C. Book 2, c. 46, § 25; 1 Phil. Ev. (Cowen’s Ed.) 119, 129.
In Williams v. Carwardine, 5 Car. & P. 566, the action was brought for the recovery of a reward offered by an individual for the discovery of a criminal. The defendant had published a handbill, stating that the body of Walter Carwardine had been found with marks of violence upon his person, and that there was reason to believe he was murdered; and adding, “ whoever will give such information as may lead to the discovery of the murderer of the said Walter Carwardine, shall on conviction re’ceivea reward of £20.” As in the present case, the declaration contains no averment that the party offering the award was a relative of the deceased. The validity of the contract, or its competency to support an action was not questioned. On the contrary, the counsel of the defendant stated on the argument, “ it is clear that any person who in consequence of this handbill fairly gave evidence that led to the discovery of the murderers, would be entitled to the reward.”
Upon a motion for a new trial in the same cause, Littledale, J. said “ the advertisement amounts to a general promise to give a sum of money to any person who shall give information which might lead to the discovery of the offender, and Justice Parke said there was a contract with any person who performed the condition mentioned in the advertisement. 4 Barn. & Adol. 621.
We entertain no doubt that the offer of a reward by a private individual for the discovery or conviction of a criminal, becomes upon the performance of the condition, a valid contract, founded upon good consideration, and not in contravention of the dictates of public policy or sound morality. That the promise enures to the benefit of the person who performs the stipulated service, and that an action may be maintained for the violation of the contract.
The only material inquiry in this ease is, Has the plaintiff brought himself within the terms of the offer ? Hoes it so appear by the declaration ?
The reward is offered “ for the apprehension and conviction *315of such person or persons as may have been implicated in the murder of John B. Parke, John Castner, Maria Castner and child.” The reward is to be paid for the apprehension and conviction, not of one of several persons implicated, but -of the person (if one), or the persons (if more than one), who were implicated, not in the murder of John B. Parke alone, but of John B. Parke and three other persons.
Admitting, that by a fair construction of the contract, the reward is to be paid to the person who gives the requisite information, or who is the moving cause, or the effective instrument of the apprehension and conviction. Still, it is manifest that the plaintiff has not brought himself within the terms of the offer. The declaration simply avers that Joseph Carter, Jr. was arrested upon the complaint of the plaintiff for the murder of the several persons mentioned in the offer of the reward ; that bills of indictment were found' against him for the murder of the said several persons, and that he was convicted of the murder of John B. Parke alone, and for that murder sentenced and executed. It is not averred that Joseph Carter Jr. was in anywise implicated in the murder of Castner, his wife or child, nor is it averred that other persons were not implicated in the murder of those individuals. Nor does it appear with sufficient certainty that the conviction of Carter was in consequence of the oath made by the plaintiff, nor that he was the efficient instrument of the conviction. For all that appears in the plaintiff’s declaration, Carter may have been discharged upon his first arrest, and may have been subsequently apprehended and convicted upon information furnished by others who would be legally entitled to the reward. All that is contained in the declaration — all that may be legitimately inferred from its statements may be true, and yet the plaintiff may have no title to the reward.
He shews no canse of action in himself. The declaration is fatally defective, and judgment must be for the defendant.
Randolph, J. The declaration in this case is bad, as the contract set forth and the breach do not correspond; bnt the principal point raised in the argument was as to the validity of *316the contract, it being a reward offered by the defendant, a brother of John B. Parke, for the apprehension and conviction of such person or persons as may have been implicated in the murder of John B. Parke, John Castner, Maria Castner and child. It is insisted that if this be a contract, it is void for want of consideration for the promise made by the defendant; but I think the object was a good one, and the consideration valid; no person is bound to offer a reward for the apprehension and conviction of a murderer ; but if he does do so, he tenders an agreement to the first person who complies with its terms, and he cannot then withdraw his offer. Pie has held out inducements on which the party has acted, and he has no right to withdraw his proposition then. Williams v. Carwardine, 5 C. & P. 566, and S. C. 4 B. & Ad. 621 — was a case where the brother of a murdered man offered a reward to “ whoever would give such information as might lead to the discovery of the murderer ” and the conviction of the perpetrator. The plaintiff gave the information not with a view to the reward, but on a sick bed to quiet the sting's of conscience, and on this information there was a conviction : the jury rendered a verdict for the plaintiff under the direction of Parle, J., and this verdict was confirmed by K. B., on motion to set it aside and grant a new trial. Littledale, J. “The advertisement amounts to a general promise to give a sum of money to any person who shall give information which may lead to the discovery of the offender.” “ And this,” says Parle, J. “ was a contract with any person who performed the condition,” without regard to the motive in doing so. See, also, Chit, on Contracts, 9 note (o) & p. 432, note (I). It required an act of Parliament (7 & 8 Geo. 4, c. 29 § 59), to restrain the validity of the offers of rewards for stolen goods “ with no questions asked.” In Falli v. Barber, 1 M. & S. 108, a reward offered for such information as would lead to the discovery of a stolen child, was considered good, though the plaintiff did not recover in this case, as she had merely given information in order to enable another person to make the discovery, and obtain the reward. I think upon every principle of justice and propriety, as well as of authority, such pleas of rewards should be held valid. In the present case, however, the plaintiff cannot re*317cover if the declaration was correct; it is for the apprehension and conviction of such person or persons as may have been implicated in the murder of four persons. This court has heretofore held that there were four distinct murders, and that the acquittal as to the murder of one, was not a good plea of autre fois aequit as to either of the others; the person, therefore, to be entitled to the reward, must aver and prove that the person or persons implicated in each of the four murders has, or have been apprehended and convicted; otherwise, although there be but one reward offered, which is not divisible (1 M. & 8. 108), yet on each single conviction there may bo a recovery of the whole reward. Judgment must therefore be rendered for the defendant.
Whitehead, J. concurred on all points.
Judgment for defendant.
Cited in Hoboken v. Bailey, 7 Vr. 493.